Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE No:


        CINDY SOLOMON,                        :
               Plaintiff,                     :
                                              :
               vs.                            :
                                              :
        FAT BOYZ BARBECUE
        COMPANY, LLC,
        a Florida Limited Liability Company
         :
                Defendants.
        ____________________________/

                                           COMPLAINT
                                   (Injunctive Relief Demanded)

               Plaintiff CINDY SOLOMON (hereinafter “Plaintiff”), through the undersigned

        counsel, hereby files this complaint and sues FAT BOYZ BARBECUE COMPANY LLC

        (hereinafter, collectively referred to as “Defendant”), for declaratory and injunctive relief;

        for discrimination based on disability; and for the resultant attorney’s fees, expenses, and

        costs (including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C.

        §12181 et. seq., (“AMERICANS WITH DISABILITIES ACT OF 1990,” or “ADA”) and

        alleges:

        JURISDICTION

        1.     This court is vested with original jurisdiction over this action pursuant to 28

               U.S.C. to 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42

               U.S.C. §12181 et. seq., based on Defendants’ violations of Title III of the

                                                  1
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 2 of 12



             Americans with Disabilities Act of 1990, (hereinafter referred to as the “ADA”).

             See also 28 U.S.C. §2201 and §2202.

        VENUE

        2.   The venue of all events giving rise to this lawsuit is located in SOUTHERN

             DISTRICT OF FLORIDA. Pursuant to 28 U.S.C. §1391 (B) and rule 3.1 of Local

             Rules of the United States District Court for the Southern District of Florida, this

             is the designated court for this suit.

        PARTIES

        3.   Plaintiff, CINDY SOLOMON, is a resident of Broward County in the State of

             Florida. Plaintiff, CINDY SOLOMON is sui juris, and qualifies as an individual

             with disabilities as defined by the ADA. Plaintiff is visually impaired and

             therefore unable to fully engage in and enjoy the major life activity of seeing.

        4.   Plaintiff also utilizes the internet to access information about Defendant's public

             accommodation,       including     information    about    the    goods,    services,

             accommodations, privileges, benefits and facilities available to patrons. Plaintiff is

             unable to read computer materials and/or access and comprehend internet website

             information without software specially designed for the visually impaired.

             Specifically, Plaintiff utilizes the JAWS Screen Reader software, which is one of

             the most popular reader Screen Reader Software ("SRS") utilized worldwide.

        5.   In the alternative, Plaintiff, CINDY SOLOMON, is an advocate of the rights of

             similarly situated disabled persons and is a “tester” for the purpose of asserting his

             civil rights and monitoring, ensuring and determining whether places of public

             accommodation and their websites are in compliance with the ADA.


                                                 2
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 3 of 12



        6.     Defendants, FAT BOYZ BARBECUE COMPANY LLC is authorized to conduct

               business and are in fact conducting business within the State of Florida and is a

               place of public accommodation. The Defendant’s business is located to 1025 N.

               Federal Hwy., Fort Lauderdale in Broward County. Upon information and belief,

               FAT BOYZ BARBECUE COMPANY LLC is the lessee and/or operator of the

               Real Property and therefore held accountable of the violations of the ADA,

               defined by the ADA and the regulations implementing the ADA, 28 CFR

               36.201(a) and 36.104.

        7. Subsequent to the effective date of the ADA, Defendant constructed, or caused to be

             constructed, a website located at https://www.fatboyzbarbecue.com (hereinafter

             "website"). Defendant is the owner, operator, lessor and/or lessee of the website.

             This website supports, is an extension of, is in conjunction with, is complementary

             and supplemental to, the above-referenced public accommodation. This website

             provides   information    about   Defendant's   public   accommodation,     including

             information about the goods, services, accommodations, privileges, benefits and

             facilities available to patrons. On information and belief, Defendant also continually

             and/or periodically updates and maintains the website.

        8.     The website is an extension of Defendant's place of public accommodation. By

               and through this website, Defendant extends its public accommodation into

               individual persons' homes and personal computers wherever located. The

               website is a service, facility, privilege, advantage, benefit and accommodation of

               Defendant's place of accommodation. The website also provides access to the

               goods, services, facilities, privileges, advantages or accommodations of the place



                                                 3
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 4 of 12



             of public accommodation. As such, the website is governed by the following

             provisions:

             a.     42 U.S.C. Section 12182(a) provides: "No individual shall be

                    discriminated against on the basis of disability in the full and equal

                    enjoyment of the goods, services, facilities, privileges, advantages, or

                    accommodations of any place of public accommodation by any person

                    who owns, leases (or leases to), or operates a place of public

                    accommodation."

             b.     42 U.S.C. Section 12182(b)(1)(A)(i) provides: "It shall be discriminatory

                    to subject an individual or class of individuals on the basis of a disability

                    or disabilities of such individual or class, directly, or through contractual,

                    licensing, or other arrangements, to a denial of the opportunity of the

                    individual or class to participate in or benefit from the goods, services,

                    facilities, privileges, advantages, or accommodations of an entity[.]"

             c.     42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory

                    to afford an individual or class of individuals, on the basis of a disability

                    or disabilities of such individual or class, directly, or through contractual,

                    licensing, or other arrangements with the opportunity to participate in or

                    benefit from a good, service, facility, privilege, advantage, or

                    accommodation that is not equal to that afforded to other individuals[.]"

             d.     42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory

                    to provide an individual or class of individuals, on the basis of a

                    disability or disabilities of such individual or class, directly, or through


                                               4
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 5 of 12



                   contractual, licensing, or other arrangements with a good, service,

                   facility, privilege, advantage, or accommodation that is different or

                   separate from that provided to other individuals, unless such action is

                   necessary to provide the individual or class of individuals with a good,

                   service, facility, privilege, advantage, or accommodation, or other

                   opportunity that is as effective as that provided to others[.]"

             e.    42 U.S.C. Section 12182(b)(1)(B) provides: "Goods, services, facilities,

                   privileges, advantages, and accommodations shall be afforded to an

                   individual with a disability in the most integrated setting appropriate to

                   the needs of the individual."

             f.    42 U.S.C. Section 12182(b)(1)(C) provides: "Notwithstanding the

                   existence of separate or different programs or activities provided in

                   accordance with this section, an individual with a disability shall not be

                   denied the opportunity to participate in such programs or activities that

                   are not separate or different."

             g.    42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: "a failure

                   to make reasonable modifications in policies, practices, or procedures,

                   when such modifications are necessary to afford such goods, services,

                   facilities, privileges, advantages, or accommodations to individuals with

                   disabilities, unless the entity can demonstrate that making such

                   modifications would fundamentally alter the nature of such goods,

                   services, facilities, privileges, advantages, or accommodations[.]"

             h.    42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: "a failure



                                              5
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 6 of 12



                     to take such steps as may be necessary to ensure that no individual with a

                     disability is excluded, denied services, segregated or otherwise treated

                     differently than other individuals because of the absence of auxiliary aids

                     and services, unless the entity can demonstrate that taking such steps

                     would fundamentally alter the nature of the good, service, facility,

                     privilege, advantage, or accommodation being offered or would result in

                     an undue burden[.]"

        9.    As the owner or operator of the subject website, Defendant is required to comply

              with the ADA and the provisions cited above. This includes an obligation to

              create and maintain a website that is accessible to and usable by visually impaired

              persons so that they can enjoy full and equal access to the website and the

              content therein.

        10.   Plaintiff attempted to access and/or utilize Defendant's website, but was unable

              to, and continues to be unable to, enjoy full and equal access to the website

              and/or understand the content therein because numerous portions of the website

              do not interface with and are not readable by SRS. More specifically, features of

              the website that are inaccessible to the visually impaired include, but are not

              limited to, the following: Defendant’s website contains graphics, links, headings,

              forms and text with information that is not fully readable and/or compatible with

              SRS.

        CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        11.   Plaintiff adopts and re-alleges the allegations stated in paragraph 1 through 10 of

              this complaint, as are further explained herein.


                                                6
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 7 of 12



        12.   As more specifically set forth above, Defendant has violated the above cited

              provisions of the ADA by failing to interface its website with software utilized

              by visually impaired individuals. Thus, Defendant has violated the following

              provisions either directly or through contractual, licensing or other arrangements

              with respect to Plaintiff and other similarly situated individuals on the basis of

              their disability:

              a.      by depriving them of the full and equal enjoyment of the goods, services,

                      facilities, privileges, advantages, or accommodations of its place of

                      public accommodation (42 U.S.C. Section 12182(a));

              b.      in the denial of the opportunity to participate in or benefit from the

                      goods, services, facilities, privileges, advantages, or accommodations (42

                      U.S.C. Section 12182(b)(1)(A)(i));

              c.      in affording them the opportunity to participate in or benefit from a good,

                      service, facility, privilege, advantage, or accommodation that is not equal

                      to   that   afforded    to       other   individuals   (42   U.S.C.   Section

                      12182(b)(1)(A)(ii) );

              d.      by providing them a good, service, facility, privilege, advantage, or

                      accommodation that is different or separate from that provided to other

                      individuals, unless such action is necessary to provide the individual or

                      class of individuals with a good, service, facility, privilege, advantage, or

                      accommodation, or other opportunity that is as effective as that provided

                      to others (42 U.S.C. Section 12182(b)(1)(A)(iii));

              e.      by failing to afford them goods, services, facilities, privileges,


                                                   7
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 8 of 12



                     advantages, and accommodations in the most integrated setting

                     appropriate to the needs of the individual (42 U.S.C. Section

                     12182(b)(1)(B));

              f.     notwithstanding the existence of separate or different programs or

                     activities provided in accordance with this section, by denying them the

                     opportunity to participate in such programs or activities that are not

                     separate or different. (42 U.S.C. Section 12182(b)(1)(C));

              g.     by a failure to make reasonable modifications in policies, practices, or

                     procedures, when such modifications are necessary to afford such goods,

                     services, facilities, privileges, advantages, or accommodations to

                     individuals with disabilities, unless the entity can demonstrate that

                     making such modifications would fundamentally alter the nature of such

                     goods, services facilities, privileges, advantages, or accommodations (42

                     U.S.C. Section 12182(b)(2)(ii));

              h.     by a failure to take such steps as may be necessary to ensure that they are

                     not excluded, denied services, segregated or otherwise treated differently

                     than other individuals because of the absence of auxiliary aids and

                     services, unless the entity can demonstrate that taking such steps would

                     fundamentally alter the nature of the good, service, facility, privilege,

                     advantage, or accommodation being offered or would result in an undue

                     burden (42 U.S.C. Section 12182(b)(2)(iii)).

        13.   Plaintiff continues to attempt to utilize the website and/or plans to continue to

              attempt to utilize the website in the near future. In the alternative, Plaintiff


                                               8
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 9 of 12



              intends to monitor the website in the near future, as a tester, to ascertain whether

              it has been updated to interface properly with SRS.

        14.   Plaintiff is continuously aware of the violations at Defendant's website and is

              aware that it would be a futile gesture to attempt to utilize the website as long as

              those violations exist unless he is willing to suffer additional discrimination.

        15.   Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

              result of the discriminatory conditions present at Defendant's website. By

              continuing to operate its website with discriminatory conditions, Defendant

              contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff

              the full and equal enjoyment of the goods, services, facilities, privileges and/or

              accommodations available to the general public. By encountering the

              discriminatory conditions at Defendant's website, and knowing that it would be a

              futile gesture to attempt to utilize the website unless he is willing to endure

              additional discrimination, Plaintiff is deprived of the meaningful choice of freely

              visiting and utilizing the same accommodations readily available to the general

              public and is deterred and discouraged from doing so. By maintaining a website

              with violations, Defendant deprives plaintiff the equality of opportunity offered

              to the general public.

        16.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a

              result of the Defendant’s discrimination until the Defendant is compelled to

              comply with the requirements of the ADA.

        17.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

              from the Defendant’s non-compliance with the ADA with respect to this website

                                                 9
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 10 of 12



               as described above. Plaintiff has reasonable grounds to believe that he will

               continue to be subjected to discrimination in violation of the ADA by the

               Defendant. Plaintiff desires to access the website to avail himself of the benefits,

               advantages, goods and services therein, and/or to assure himself that this website

               is in compliance with the ADA so that he and others similarly situated will have

               full and equal enjoyment of the website without fear of discrimination.

        18.    The Plaintiff and all others similarly situated will continue to suffer such

               discrimination, injury and damage without the immediate relief provided by the

               ADA as requested herein.

        19.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

               Plaintiff has retained the undersigned counsel and is entitled to recover

               attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42

               U.S.C. § 12205 and 28 CFR 36.505.

        20.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

               Plaintiff Injunctive Relief, including an order to require the Defendant to alter its

               website to make it readily accessible to and usable by Plaintiff and other persons

               with vision impairment.

        21.    As a result of the foregoing, Plaintiff has been obligated to retain the

               undersigned counsel for the filing and prosecution of this action. Plaintiff is

               entitled to have his reasonable attorneys' fees, costs and litigation expenses paid

               by Defendant pursuant to 42 U.S.C. Section 12205.

   WHEREFORE, Plaintiff respectfully requests:

               a.    The Court issue a Declaratory Judgment that determines that the

                                                 10
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 11 of 12



                   Defendant's website at the commencement of the subject lawsuit is in

                   violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

                   12181 et seq.;

              b.   The Court issue a Declaratory Judgment that determines that the

                   Defendant's website is in violation of Title III of the Americans with

                   Disabilities Act, 42 U.S.C. § 12181 et seq. The Court issue a Declaratory

                   Judgment that Defendant has violated the ADA by failing to monitor and

                   maintain its website to ensure that it is readily accessible to and usable by

                   persons with vision impairment;

              c.   That this Court issue an Order directing Defendant to alter its website to

                   make it accessible to, and useable by, individuals with disabilities to the

                   full extent required by Title III of the ADA;

              d.   That this Court enter an Order directing Defendant to evaluate and

                   neutralize its policies and procedures towards persons with disabilities for

                   such reasonable time so as to allow Defendant to undertake and complete

                   corrective procedures;

              e.   That this Court enter an Order directing Defendant to continually update

                   and maintain its website to ensure that it remains fully accessible to and

                   usable by visually impaired individuals.

              f.   An award of attorney’s fees, costs and litigation expenses pursuant to 42

                   U.S.C.§ 12205.

              g.   Such other relief as the Court deems just and proper, and/or is allowable

                   under Title III of the Americans with Disabilities Act.

                                              11
Case 0:19-cv-62516-PCH Document 1 Entered on FLSD Docket 10/09/2019 Page 12 of 12




  Respectfully Submitted,


  /s/ Duane A. Crooks, Esq.
  Law Office of Duane Crooks
  P.O. Box 450973
  Sunrise, FL 33345-0973
  Telephone: (305) 761-2146
  Email: crookslawfirm@gmail.com
  Attorney for Plaintiff,
  Florida Bar No. 672841




                                       12
